Citation Nr: 1217566	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for the Veteran's claimed hip and lumbosacral spine disabilities, and denied entitlement to TDIU.  

In June 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

In June 2009 the Board rendered a decision on the Veteran's claims.  Pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case in January 2010.  

The case was most recently before the Board in December 2011, when service connection was granted for the Veteran's bilateral hip and lumbosacral spine disabilities; the case was then remanded for rating of these disabilities and adjudication of the issue involving TDIU.  The requested development has been completed.  


FINDINGS OF FACT
1. The Veteran is service-connected for four disabilities.  He is in receipt of 
compensation for: degenerative joint disease of the right hip at a 30 percent disability rating; degenerative joint disease of the left hip at a 30 percent disability rating; degenerative joint disease of the left ankle at a 10 percent disability rating; and degenerative joint disease of the lumbosacral spine at a 10 percent disability rating.  

2.  The Veteran's disabilities of both hips involve a disability of both lower extremities and are considered a single disability.  After the application of the bilateral factor for disabilities of both hips, this results in a current combined disability rating of 70 percent which meets the threshold requirements for a consideration of a schedular TDIU.

3.  The Veteran's service-connected hip and low back disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of benefits below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to TDIU.  He asserts that his service-connected disabilities render him unemployable so as to warrant the assignment of a total, 100 percent, disability rating.  The February 2012 RO rating decision assigned temporary total disability ratings (100%) of convalescence under 38 C.F.R. §4.30.  This effectively assigns a 100 percent rating from November 2006 to April 2009 for convalescence required after the Veteran's sequential hip replacement surgeries.  

The Veteran's present appeal is for TDIU based on the underlying disability ratings; he asserts that he is unemployable as a result of his service-connected disabilities regardless of whether a temporary total rating is in effect.  He has not asserted disagreement with the 100 percent disability ratings, or effective dates, assigned pursuant to 38 C.F.R. §4.30.  Accordingly, only the issue of TDIU need be addressed by the Board.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran is service-connected for four disabilities.  He is in receipt of compensation for: degenerative joint disease of the right hip at a 30 percent disability rating; degenerative joint disease of the left hip at a 30 percent disability rating; degenerative joint disease of the left ankle at a 10 percent disability rating; and degenerative joint disease of the lumbosacral spine at a 10 percent disability rating.  

After the application of the bilateral factor for disabilities of both hips, this results in a current combined disability rating of 70 percent.  This meets the threshold criteria of a 70 percent disability rating for consideration for a TDIU rating under 38 C.F.R. § 4.16(a).  

The March 2012 Supplemental Statement of the Case (SSOC) indicates that the RO denied the Veteran's claim for TDIU because the Veteran did not meet the threshold requirement of having "at least one ratable at 40 percent or more," 38 C.F.R. § 4.16(a).  However, the Veteran's bilateral hip disabilities clearly constitute disabilities of both lower extremities, including the bilateral factor, to be considered a single disability meeting the threshold requirement of a 40 percent disability rating for a single disability.  38 C.F.R. § 4.16(a)(1).  Accordingly the Veteran's service-connected disabilities result in a combined 70 percent disability rating, including a single disability rated at a 40 percent rating.  This meets the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a).

The Veteran is not presently employed.  A January 2012 VA medical opinion indicated that the Veteran's service-connected hip disabilities alone did not impact his ability to work.  

Subsequent to the March 2012 SSOC, the Veteran submitted additional private medical evidence.  This evidence indicates that the Veteran's service-connected low back disability results in radicular, neurologic manifestations, which have not yet been rated.  Moreover, a March 2012 letter from the Veteran's private spinal surgeon indicates that the Veteran is "unemployable secondary to his back and hips."  This letter indicates that additional spinal surgery of the Veteran was scheduled for April 2012.  

When all the evidence is considered, the preponderance of the evidence is not against a finding that the Veteran's service-connected bilateral hip and lumbosacral spine disabilities preclude employment.  The criteria being met, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


